[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT            FILED
                    ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                          No. 08-16695                    JULY 16, 2010
                    ________________________               JOHN LEY
                                                            CLERK
                D. C. Docket No. 08-20380-CR-CMA

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                versus

WILLIAM SARDINAS,
JOSE LUIS WONG,
RAYDEL GARCIA DE ARMAS,
RAUL RAMIREZ SOCORRO,


                                                     Defendants-Appellants.


                    ________________________

             Appeals from the United States District Court
                 for the Southern District of Florida
                   _________________________

                            (July 16, 2010)
Before O’CONNOR,* Associate Justice Retired, CARNES and ANDERSON,
Circuit Judges.

PER CURIAM:

       This is an appeal arising out of the prosecution of four defendants for crimes

involving a plot to commit a home invasion robbery of a drug stash house. The

drugs and stash house were fictional constructs that were part of a law enforcement

sting operation. The defendants are: Jose Luis Wong, William Sardinas, Raydel

Garcia De Armas, and Raul Ramirez Socorro. In varying combinations they

challenge their convictions, sentences, or both.

                                             I.

       The following factual account is taken from the evidence introduced during

the government’s case in chief at the trial of the four defendants.

       The High Intensity Drug Trafficking Area Taskforce is a joint operation of

the Miami Dade Police Department and the Bureau of Alcohol, Tobacco, Firearms

and Explosives. It focuses on violent crimes, including home invasion robberies.

The Taskforce sometimes receives information from one of its confidential

informants that a group of people is seeking to commit a home invasion robbery

for drugs, sometimes also known a “drug rip-off.” When the Taskforce receives



       *
       Honorable Sandra Day O’Connor, Associate Justice (Retired) of the United States
Supreme Court, sitting by designation.

                                             2
such a tip, it typically performs undercover operations to investigate the group and

prepare a case for prosecution if the facts justify doing so.

      An undercover officer often poses as a disgruntled drug trafficker seeking

people to help him commit a robbery in order to steal drugs from one of his

employer’s stash houses. The confidential informant introduces the undercover

agent to the people interested in committing a drug rip-off. The meetings are

usually recorded. There usually are no real drugs and no real stash house.

      Miguel Gonzalez, a confidential informant working with the Taskforce,

offered Wong the opportunity to commit an armed home invasion robbery for

drugs. On March 25, 2008, Wong and Gonzalez discussed strategy for carrying

out the proposed robbery during a recorded telephone conversation. Wong agreed

to bring a partner to meet with Gonzalez and the disgruntled drug trafficker, who

was in reality undercover ATF Special Agent Richard Checo.

      The next day, Gonzalez and Agent Checo met with Wong and Sardinas in a

Sears parking lot. The meeting was audio recorded in its entirety and partially

video recorded. Checo told Wong and Sardinas that he transported cocaine for

Colombian drug traffickers and that he was responsible for delivering the cocaine

to a drug stash house once it arrived in Miami on a freighter. Checo then explained

that he wanted to steal the cocaine because the Colombian drug traffickers who



                                           3
employed him had failed to pay him the promised amount for his services.

      Checo said that he expected a shipment of twenty to twenty-five kilograms

of cocaine to arrive soon. He stated that he would know when the cocaine was to

arrive only one day in advance and that he would not know the location of the stash

house until he picked up the drugs from the freighter. Wong replied that he

understood that his crew would have to be ready at that point. Checo then told

Wong and Sardinas that the stash house would be guarded by two men with

firearms. Wong told Checo not to worry because three cars full of Wong’s people

would follow Checo to the stash house.

      On April 8, 2008, Wong, Sardinas, Gonzalez, and Agent Checo met again,

this time in the parking lot of a Publix supermarket. The Taskforce audio and

video recorded the meeting. During that meeting, Wong said, “Everything’s ready

on my end.” He added, “I have the group already, you copy?” Wong also

explained the plan: He would not enter the stash house, but his crew would follow

Checo inside as Checo delivered the cocaine, catching the armed guards by

surprise. Checo told Wong and Sardinas that if they changed their minds, they

would have to alert Checo or Gonzalez. Wong and Checo then haggled over how

to split the cocaine, eventually agreeing that Wong, Sardinas, and the rest of

Wong’s crew would receive twenty kilograms and that Checo and his people



                                          4
would receive the remaining five kilograms.

      On April 15, 2008, Wong again met with Gonzalez and Agent Checo. The

meeting was audio and video recorded. Checo told Wong that the boat containing

the cocaine had arrived, and the two agreed that the robbery would occur the

following evening. Checo then asked if Wong had everything he needed to commit

the robbery, including “hierros.” Wong replied, “Everything is ready.” (At trial,

Agent Checo testified that “hierros” is slang for “firearms.”) Checo, while

gesturing toward his waistband, told Wong to warn his crew that Checo would

have a “hierro” as well. Wong said that he could have his crew together and ready

around 3:00 or 4:00 p.m. the next day.

      On April 16, 2008, the defendants kept the cellular telephone towers buzzing

with activity during the lead-up to the planned heist: Sardinas and De Armas

spoke seven times; De Armas and Wong exchanged thirty-one calls; and Socorro

spoke to Wong eight times. Cellular tower records indicated that Sardinas,

Socorro, and De Armas were in the vicinity of Wong’s residence in the late

afternoon and evening of April 16. At 7:18 p.m., Gonzalez called Wong and

instructed Wong to meet him in the parking lot of the El Tropico Restaurant and to

bring his crew with him. The two planned to wait at El Tropico for Agent Checo’s

call. Once they received it, Gonzalez, Wong, and Wong’s crew would drive to



                                         5
meet Checo and then follow him to the fictional stash house where they would

carry out the armed robbery.

      El Tropico sits next to a Shell gas station. Another restaurant, the Latin

American Grill, is located in the immediate vicinity. El Tropico and the area

around it were under police surveillance, including video recording, on the evening

of April 16, 2008. That evening, Gonzalez waited in the parking lot of El Tropico.

He sat in a black Ford Expedition that had been equipped with hidden audio and

video recorders.

      Just before 9:00 p.m., Wong entered the parking lot of El Tropico and got in

the front passenger seat of the Expedition. Wong assured Gonzalez that his people

were already in the area surrounding El Tropico. The two discussed how they

would travel to the stash house and the planned split of the cocaine. Cellular

telephone records revealed that Wong spoke to Sardinas, Socorro, and De Armas

while inside the Expedition.

      Meanwhile, Detective Mitch Jacobs, a police officer conducting surveillance

at the Latin American Grill, observed a red Mustang driven by a female pull into

the parking lot of that restaurant. The Mustang parked next to a Toyota Scion

containing De Armas and a female passenger. The two vehicles’ occupants then

spoke to each other. The Mustang and the Scion eventually drove off. They were



                                          6
followed by Detective Jacobs and Detective Wayne Peart.

      Back in the Expedition, Wong instructed someone through his cell phone to

“go separate ways.” Wong then explained to Gonzalez “that they had parked and

they had to move. And he’s saying that there’s a car following them.” The

Mustang and Scion split up. Detective Jacobs continued following De Armas’

Scion as it circled near the area between El Tropico and the Miami Airport.

      Wong told Gonzalez that: “[o]ne followed the girl and the other one

followed him. And then they told [Sardinas], ‘Take off because this is hot.’

[Sardinas] took off, and now they’re coming back.” Wong said into his cell phone:

“Brother, because maybe you parked . . . maybe everything . . . is hot, . . . because

all the Latin American are super hot.” He added, “[D]o me a favor, pick that up.

Call me and come to where I’m at . . . . And if you want, you can keep going

afterwards . . . but I want that, please. . . . Bring me that.” When Wong hung up,

Gonzalez asked, “Did he throw away the, the gun?”

      Meanwhile, the officers tailing De Armas observed him pull over to the side

of an expressway on-ramp. They watched as he walked into a grassy area adjacent

to the roadway and apparently searched for something. After a short time, De

Armas returned to the Scion and drove away. The officers continued to follow De

Armas, and he soon returned to the same location, where he again got out of the



                                           7
Scion and searched for something. The officers then arrested him. While De

Armas was in the back of a police car, officers searched the ramp and adjacent

grassy area. The officers did not find anything during their search.

      Back at El Tropico, officers observed Sardinas enter the parking lot and

approach the Expedition. After speaking with Wong and Gonzalez briefly,

Sardinas walked back across the parking lot and up to a black Chevy Blazer,

which was driven by Socorro. As Sardinas approached, Socorro rolled down the

driver side window. The two spoke briefly before Socorro handed a blue gym bag

to Sardinas. Sardinas immediately returned to the Expedition, blue gym bag in

hand, and entered that vehicle.

      After Sardinas climbed inside, the Expedition left the El Tropico parking lot.

Gonzalez drove the Expedition to a warehouse, where Wong and Sardinas were

arrested. When police officers searched the Expedition, they discovered the blue

gym bag. When they opened the bag, they discovered a smaller bag containing a

shortened rifle, two silencers, and a magazine clip of ammunition.

      After Wong and De Armas had been arrested, officers placed them together

in the backseat of a squad car equipped with a recording device. During their

recorded conversation, De Armas said, “I told you. I told you. They are going to

find my [‘cañón’] around there. Shit, fucking-a man!” Wong observed: “And



                                          8
now they are searching where you tossed that.” The transcripts introduced into

evidence at trial translated the Spanish word “cañón” into English as “gun.”

      After the Expedition drove away, the Blazer driven by Socorro remained

parked for a few minutes. The Blazer soon left the El Tropico parking lot.

Officers tailed it and soon stopped the vehicle. Immediately after the officers

activated their lights, Socorro jumped out of the Blazer and attempted to flee. He

held a cell phone in his hand. When the officers drew their weapons, Socorro got

down on the ground. As he was doing so, he furtively tossed his cell phone under

the Blazer. The cell phone was introduced into evidence, connecting Socorro to

the other defendants.

      Each of the defendants gave a post-arrest statement. In his statement, Wong

said that he had been instructed by a friend to contact Gonzalez about a proposition

regarding cocaine. Wong also admitted to meeting with Agent Checo and

Gonzalez and discussing a robbery to get twenty-five kilograms of cocaine from a

drug stash house. Wong also admitted that he expected to receive seven kilograms

of cocaine from the robbery.

      In his post-arrest statement, Sardinas stated that he was asked to bring

firearms to the intersection where El Tropico and the Latin American Restaurant

are located in order to commit a robbery to get twenty-five kilograms of cocaine.



                                          9
Sardinas admitted that he expected to receive a portion of the cocaine for

participating in the robbery. He said that on April 16, 2008, he brought firearms in

a blue bag to the El Tropico restaurant in order to commit the robbery; that he met

with Gonzalez inside a black Ford Expedition; and he asked Gonzalez if he could

show Checo what he had brought, but Gonzalez refused to let him. According to

Sardinas, he then retrieved the blue bag containing the firearms from a black

Chevy Blazer. Afterwards, he rode with Gonzalez in the Expedition to the location

where he was arrested.

      De Armas stated in his post-arrest statement that he was contacted on April

15, 2008, about a “proposition” regarding narcotics and that he thought he could

make a lot of money from it. According to his statement, De Armas did not know

all of the details about the proposition, but he attended a meeting about it at 5:00

p.m. on April 16, 2008. After the meeting, De Armas drove to the parking lot of

the Latin American restaurant. While waiting for a phone call there, De Armas

learned that there was a meeting about the narcotics proposition taking place

nearby. He said that he then left the parking lot and circled around the Miami

Airport while waiting on a phone call. De Armas denied possessing a firearm that

evening, but admitted that while he was driving he tossed a bag of marijuana out of

his car because he thought he was being followed by law enforcement officers.



                                           10
      In his post-arrest statement, Socorro stated that sometime after 8:00 p.m. on

August 16, 2008, he drove to a gas station at the same intersection as the El

Tropico restaurant. According to Socorro, he was asked to participate in a “tumbe”

upon arriving at that gas station. Detective Wayne Peart, a native Spanish speaker

with eleven years of law enforcement experience dealing primarily with armed

home invasion robberies for drugs, testified that “tumbe” is a common Spanish

slang word for an armed home invasion robbery for drugs. Socorro also said that

he removed a blue bag from his vehicle, left the gas station, and was arrested by

law enforcement.

                                          II.

      On July 15, 2008, a federal grand jury in the Southern District of Florida

returned a superseding indictment charging Sardinas, Wong, De Armas, and

Socorro with conspiracy to obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce, by means of robbery (Hobbs

Act robbery), in violation of 18 U.S.C. § 1951(a) (Count 1); attempted Hobbs Act

robbery, in violation of 18 U.S.C. §§ 1951(a) and 2 (Count 2); conspiracy to

possess with intent to distribute five or more kilograms of cocaine, in violation of

21 U.S.C. §§ 846 and 841(a)(1) & (b)(1)(A)(ii) (Count 3); attempted possession

with intent to distribute five or more kilograms of cocaine, in violation of 21



                                          11
U.S.C. §§ 846, 841(a)(1) & (b)(1)(A), and 18 U.S.C. § 2 (Count 4); and carrying

and possessing a firearm during and in relation to a crime of violence and a drug

trafficking crime, in violation of 18 U.S.C. §§ 924(c)(1)(A), (c)(1)(B)(i–ii), and 2

(Count 5). Wong and Sardinas were also charged with possession of a firearm

after a prior conviction of a felony, in violation of 18 U.S.C. §§ 922(g)(1) and 2

(Count 6). Finally, Wong, Sardinas, and Socorro were charged with possession of

a firearm that had an obliterated manufacturer’s serial number, in violation of 18

U.S.C. §§ 922(k), 924(a)(1)(B), and 2 (Count 7).

       All of the defendants were tried by jury, a trial that lasted from August 25,

2008, to September 5, 2008. Wong and Sardinas were found guilty on all seven

counts contained in the indictment. They were each sentenced to 600 months

imprisonment. Socorro and De Armas were found guilty only on Count 1 of the

indictment, for conspiracy to commit Hobbs Act robbery. They were each

sentenced to 63 months imprisonment.

                                              III.

       De Armas and Socorro contend that their convictions for conspiracy to

commit Hobbs Act robbery should be reversed due to insufficiency of the

evidence.1 Both De Armas and Socorro moved for judgments of acquittal under


       1
        Socorro attempts to adopt as additional contentions and arguments all of those of his co-
defendants. De Armas attempts to adopt all of the arguments of Wong and Sardinas “to the

                                               12
Federal Rule of Criminal Procedure 29(a) after the close of the government’s case

in chief. The district court reserved ruling on both of those motions, an action

which confines our review of the sufficiency of the evidence to that presented in

the government’s case in chief. See Fed. R. Crim. P. 29(b); United States v.

Moore, 504 F.3d 1345, 1347 (11th Cir. 2007).

         “We review the sufficiency of the evidence de novo, viewing the evidence

in the light most favorable to the verdict.” United States v. Thompson, 473 F.3d

1137, 1142 (11th Cir. 2006). “The jury gets to make any credibility choices, and

we will assume that they made them all in the way that supports the verdict.” Id.

In reviewing the sufficiency of the evidence, we must determine whether the jury

“reasonably could have found guilt beyond a reasonable doubt.” Id. “The

evidence need not exclude every hypothesis of innocence or be completely

inconsistent with every conclusion other than guilt because a jury may select

among constructions of the evidence.” United States v. Bailey, 123 F.3d 1381,

1391 (11th Cir. 1997).

       “The Hobbs Act prohibits robbery or extortion, and attempts or conspiracies



extent applicable.” Our rules, however, require that “[a] party who adopts by reference any part
of the brief of another party pursuant to FRAP 28(i) shall include a statement describing in detail
which briefs and which portions of those briefs are adopted.” 11th Cir. R. 28-1(f). Because De
Armas and Socorro have not complied with that requirement, they have not properly adopted any
argument of their co-defendants.

                                                13
to commit robbery or extortion, that in any way or degree obstruct, delay, or affect

commerce or the movement of any article or commodity in commerce.” United

States v. Diaz, 248 F.3d 1065, 1084 (11th Cir. 2001) (quotation marks, alterations,

and citation omitted). To prove Hobbs Act conspiracy, “the government must

prove that: (1) two or more persons agreed to commit a robbery or extortion

encompassed within the Hobbs Act; (2) the defendant knew of the conspiratorial

goal; and (3) the defendant voluntarily participated in helping to accomplish the

goal.” Id. In order to prove the existence of a conspiracy, “[t]he government is . . .

not required to demonstrate the existence of a formal agreement, but may instead

demonstrate by circumstantial evidence a meeting of the minds to commit an

unlawful act.” United States v. Arias-Izquierdo, 449 F.3d 1168, 1182 (11th Cir.

2006) (quotation marks and citation omitted). When the government bases its case

on circumstantial evidence, “reasonable inferences, and not mere speculation, must

support the jury’s verdict.” United States v. Perez -Tosta, 36 F.3d 1552, 1557

(11th Cir. 1994).

                                          A.

      De Armas contends that the government presented no evidence

demonstrating that he knew that the goal of the conspiracy was a robbery, rather

than some other type of drug transaction. While “the government need not prove


                                          14
that a defendant had knowledge of all details or phases of a conspiracy,” it must

prove “that the defendant knew the essential nature of the conspiracy.” United

States v. Payne, 750 F.2d 844, 859 (11th Cir. 1985). The government failed to

produce evidence showing that De Armas possessed that knowledge.

      The government makes much of the fact that De Armas admitted in his post-

arrest statement that he attended a meeting about a “proposition relating to

narcotics.” Standing alone, however, De Armas’ ambiguous post-arrest admission

that he attended a meeting about a “narcotics proposition” but did not know all the

details is insufficient under our precedent to prove beyond a reasonable doubt that

he knew a robbery, instead of some other drug-related crime, was being planned.

See United States v. Charles, 313 F.3d 1278, 1286 & n.6 (11th Cir. 2002); United

States v. Hamblin, 911 F.2d 551, 558 & n.4 (11th Cir. 1990).

      The government argues that other evidence makes it clear that De Armas

knew that the proposition involved armed robbery. The “other evidence” on which

the government relies to argue that a reasonable jury could infer that De Armas

knew that the proposition involved robbery includes: (1) the taped meetings

between Gonzalez, Agent Checo, Sardinas, and Wong during which Wong agreed

to assemble a team to commit the armed robbery; (2) the large number of telephone

calls between De Armas and the other defendants on the evening of April 16; (3)


                                          15
the cellular site records indicating that De Armas was in the immediate vicinity of

Wong’s apartment on April 16 before traveling to the vicinity of El Tropico; and

(4) De Armas’ and Wong’s post-arrest conversation in the backseat of a police

cruiser regarding a gun.

      The government’s argument does not convince us in light of United States v.

Martinez, 83 F.3d 371 (11th Cir. 1996). De Armas’ situation in this case is similar

to the situation of one of the defendants, Gomez, in the Martinez case. And we

reversed Gomez’s conviction for conspiracy to possess, and possess with intent to

distribute, cocaine. Id. at 374. We did so despite the following facts: (1) the co-

defendant organizing the armed robbery at a cocaine stash house told an

undercover officer that he “had men with guns ready to steal this 50 kilograms of

cocaine;” (2) Gomez was present, albeit in a different vehicle, when the lead

defendant met in a parking lot with an undercover officer to plan the robbery; (3)

Gomez rode with the lead defendant to the house where the cocaine was stored; (4)

Gomez approached the house holding a handgun and broke in using a crowbar; and

(5) Gomez was arrested upon leaving the stash house carrying a suitcase containing

cocaine. Id. at 373. Gomez claimed he believed that the object of the conspiracy

was to steal money. Id. at 374. We reversed Gomez’s conviction because we

“found no evidence proving that Gomez knew he was going to the house to steal


                                          16
cocaine.” Id. We rejected the government’s argument that the lead defendant’s

statement that he had “men and guns ready” was sufficient to prove that Gomez

knew that the object of the conspiracy was to steal cocaine. Id.

      Just as Gomez’s degree of involvement in the planned heist in Martinez was

insufficient to prove he knew that the object of the conspiracy was to steal cocaine,

De Armas’ level of involvement in the planned heist in this case is insufficient to

prove he knew that the object of the conspiracy was a robbery. De Armas was not

present at any of the meetings with Gonzalez or Agent Checo. He did not go to the

location of the fictitious stash house, much less break into the house with a crow

bar and leave with a suitcase full of cocaine, as Gomez had in Martinez. Just as the

lead defendant’s statement that he had “men and guns ready” did not show that

Gomez knew the goal of the Martinez conspiracy was to steal cocaine, id., Wong’s

statements, including his statement to Gonzalez on the evening of April 16 that his

people were “already in position,” do not show that De Armas knew that the goal

of the conspiracy was to commit a robbery. That is especially true in light of the

fact that Wong told Checo and Gonzalez on the day before the planned robbery

that “everyone knows only what they have to know.”

      While a reasonable jury could infer from De Armas’ police car conversation

with Wong that De Armas possessed a gun on the evening on which the robbery


                                          17
was to occur, that alone is not enough to prove that De Armas was aware that the

“narcotics proposition” involved robbery, as opposed to some other type of

transaction involving narcotics. The drug trade is a messy, violent business that

often involves the presence of weapons, even at the scene of consensual

transactions. As we have said before, “[i]t is uniformly recognized that weapons

are often as much ‘tools of the trade’ as the most commonly recognized narcotics

paraphernalia.” United States v. Terzado-Madruga, 897 F.2d 1099, 1120 (11th Cir.

1990); see also United States v. Wiener, 534 F.2d 15, 18 (2nd Cir. 1976)

(“Experience . . . has taught that substantial dealers in narcotics keep firearms . . .

as tools of the trade.”). In fact, Agent Checo testified that, in constructing the

fictitious scenario, he portrayed himself as a drug dealer “surrounded by men who

are armed” in order “to make [the scenario] realistic.” From this record, the

government cannot show that Wong, or anyone else, ever informed De Armas that

the object of the conspiracy was to commit a robbery, and for that reason under

Martinez we must reverse his Hobbs Act robbery conviction. See Martinez, 83

F.3d at 374.

                                           B.

      Socorro contends that the government failed to present evidence establishing

that he knew that the object of the planned robbery was cocaine. That argument


                                           18
does not fly true. Socorro admitted in his post-arrest statement that on April 16,

2008, he was invited to participate in a “tumbe.” Detective Peart testified that

“tumbe” is a common Spanish slang word for an armed home invasion robbery for

drugs. Peart is a native Spanish speaker with eleven years of law enforcement

experience, and ninety-five percent of the cases handled by his unit involve armed

home invasion robberies for drugs. The jury was entitled to credit his testimony.

See United States v. Hewitt, 663 F.2d 1381, 1386 (11th Cir. 1981) (stating that we

must accept the jury’s credibility determination unless the testimony at issue is

“incredible as a matter of law”). The government therefore presented sufficient

evidence to prove that Socorro knew that the object of the conspiracy was a

robbery with the goal of stealing cocaine. Because the government presented

sufficient evidence that Socorro knew the object of the conspiracy, his situation

differs from that of De Armas.

      Socorro also argues that, even if the government produced evidence proving

he knew of the conspirational objective, it did not prove that he “voluntarily

participated in helping to accomplish the goal.” Diaz, 248 F.3d at 1084. While

admitting that he said in his post-arrest statement that he had been invited to

participate in a “tumbe” upon arrival at a gas station located at the same

intersection as the El Tropico, Socorro argues that “nothing he was observed doing


                                          19
afterwards demonstrated his knowing participation in the conspiracy.” In other

words, he argues that the government did not prove he accepted the invitation to

participate in the robbery.

      We disagree. Socorro concedes that he spoke with Wong over the telephone

eight times on the day the rip-off of the stash house was to occur. At least five of

those calls were made after Socorro arrived in the parking lot of El Tropico, with

the final phone call between Socorro and Wong occurring at 10:04 p.m., just

minutes before Wong’s arrest. Socorro remained in the El Tropico parking lot

until a few minutes after the Expedition containing Gonzalez, Sardinas, and Wong

left to transport Sardinas and Wong to a warehouse, where Sardinas and Wong

believed they would meet with Checo before following him to the stash house.

While “presence and association with others at the time of the commission of an

offense is not sufficient” to sustain a conspiracy conviction, “presence and

association are factors to be considered with other evidence in evaluating the

‘totality of the circumstances’ by which a jury can determine whether a defendant

is guilty.” United States v. Bell, 833 F.2d 272, 275 (11th Cir. 1987) (quoting

United States v. Blasco, 702 F.2d 1315, 1332 (11th Cir. 1983)).

      In Socorro’s case, the totality of the circumstances include more than his

presence and the highly suspicious phone calls. First, it was Socorro who handed


                                          20
the gym bag containing the shortened rifle, ammunition, and two interlocking

silencers to Sardinas, who then returned with the bag to the Expedition where

Wong and Gonzalez were. A reasonable jury could conclude beyond a reasonable

doubt that a person in possession of a bag containing weapons of the type found in

the blue gym bag knew of the presence of those weapons in the bag. Cf. United

States v. Quilca-Carpio, 118 F.3d 719, 722 (11th Cir. 1997) (“A reasonable jury

could infer from the quantity of drugs seized that a ‘prudent smuggler’ is not likely

to entrust such valuable cargo to an innocent person without that person’s

knowledge.”). The act of delivering those weapons to Sardinas furthered the

armed robbery scheme, and a defendant’s voluntary participation in a conspiracy

“can be inferred from evidence that the defendant took action that furthered the

conspiracy.” United States v. Cooper, 873 F.2d 269, 272 (11th Cir. 1989).

      Not only that, but there is also the fact that as soon as his vehicle was pulled

over, Socorro got out and attempted to flee. He stopped only when the officers

pulled their weapons, at which point Socorro lowered himself to the ground and

furtively tossed under his vehicle the cell phone that linked him to his co-

defendants. The jury could reasonably infer from Socorro’s attempt to flee and act

of concealment his consciousness of guilt, and therefore his guilt. See United

States v. McDowell, 250 F.3d 1354, 1367 (11th Cir. 2001); United States v.


                                          21
Blakey, 960 F.2d 996, 1000 (11th Cir. 1992). Viewed in the light most favorable

to the government, the evidence suffices to support the jury’s verdict that Socorro

knowingly and voluntarily participated in the conspiracy to commit armed robbery

at a stash house in an effort to obtain drugs. Diaz, 248 F.3d at 1084.

                                          IV.

         Wong raises two issues related to his examination of Gonzalez, the

confidential informant. The government did not call Gonzalez as a witness, but

Wong called him as a hostile witness. Wong contends that the government

violated his constitutional rights by failing to provide him with information that he

argues was necessary to effectively interrogate Gonzalez.

         Before trial Wong filed a motion to compel discovery of information about

the confidential informant including, among other things, his identity,

communications with law enforcement officers, aliases, criminal history, and

history of acting as a cooperating witness or confidential informant. Wong also

sought information related to the informant’s credibility, health, or substance

abuse.

         The district court denied Wong’s motion to compel. It reasoned that

disclosure of the requested information was not required because the government

did not intend to call Gonzalez as a witness and because Wong had failed to make

                                           22
the necessary showing to overcome the “informer’s privilege.” Soon after that, it

became apparent that the defendants, including Wong, knew the confidential

informant’s identity. Any doubt about whether the defendants knew that fact was

removed when the government turned over to the defendants the tapes of the

recorded conversations and meetings; Gonzalez identified himself at the beginning

of several of those recordings. During a pretrial evidentiary hearing Wong

renewed his motion to compel disclosure about the informant on the ground that

the informant’s testimony would be relevant to Wong’s entrapment defense. The

district court ordered the government to make the confidential informant available

so that the defense could put him on the witness stand. The court refused,

however, to order the government to make disclosures of impeachment evidence

about Gonzalez, again reasoning that those disclosures were unnecessary because

the government was not going to call him as a witness.

      During the trial Wong again asked the court to require the government to

turn over Gonzalez’s criminal record so that Wong could impeach him with it. The

district court then ordered the government to provide Wong with Gonzalez’s date

of birth so that the defense could research Gonzalez’s criminal record. The

government did so. A day after doing that, the government produced Gonzalez so

that the defense could interview him. Wong’s counsel tried to do so but Gonzalez


                                         23
refused to answer any question that went beyond his date of birth.

      At that point, Wong requested any information in the government’s

possession regarding an alleged early 2008 effort on the part of Gonzalez and the

North Miami Beach Police Department to sell Wong cocaine as part of a sting

operation. He also sought confirmation of whether Gonzalez was on probation

following a conviction for illegal gambling. The government agreed that it would

review the ATF files, for the second time, in search of any information concerning

the alleged investigation, but argued that it should not have to disclose whether

Gonzalez was serving a term of probation because Wong, not the government, was

calling Gonzalez as a witness.

      At that point, Wong explained that he did not know Gonzalez’s social

security number and did not have access to the National Crime Information

Center’s report concerning Gonzalez, and he asserted that without that information

he would only be able to properly investigate Gonzalez following his testimony.

Wong told the district court that he would therefore need an approximately month-

long recess after Gonzalez testified to conduct further investigation. The district

court encouraged the government to provide the requested information, stating that

if the government did not, the court would grant Wong’s counsel the recess. The

government complied, and Wong’s counsel used that information to investigate


                                          24
Gonzalez.

      At trial Wong called Gonzalez as an adverse witness. During his testimony,

Gonzalez discussed his long career as an informant for several government

agencies, including the ATF. Gonzalez testified that he had received more than

$150,000 for his work as an informant, and that his work as an informant was more

or less his sole source of income. He also admitted that he generally receives no

compensation for his work as an informant when no arrests are made. Gonzalez

admitted that he had not paid taxes on the compensation he received from the

government for his work as an informant, despite being told that he must do so,

and that he had not been prosecuted for his failure to pay taxes. He disclosed that

he had also received early release from prison in exchange for his work as an

informant.

      Gonzalez testified to at least four aliases unrelated to his work for the

government. He also admitted at least eight prior convictions, including

convictions for seven different crimes: 1) giving the police a false name; 2) grand

theft; 3) conspiracy to commit fraud; 4) uttering forged instruments; 5) robbery; 6)

burglary; and 7) counterfeiting. Gonzalez testified that he had violated the terms of

his probation or supervised release on several occasions. He admitted using drugs.

Finally, Gonzalez testified about his effort to make a case against Wong during late


                                          25
2007 and early 2008.

                                          A.

      Wong’s first contention is that his Due Process rights were violated because

the government failed to satisfy its obligations to disclose “the informant’s full

identity, as well as impeaching and exculpatory evidence concerning the

informant.” Wong frames this contention in terms of the “informer’s privilege”

doctrine.

      This is not a standard informer’s privilege case because the identity of the

confidential informant was not confidential. Wong not only knew early on that

Gonzalez was the informant, but he was also provided with Gonzalez’s birth date

and, ultimately, with the National Crime Information Center Report on Gonzalez.

Nevertheless, because Wong has framed his argument in terms of the informer’s

privilege, we will analyze his argument using that framework. See United States v.

McDonald, 935 F.2d 1212, 1217 (11th Cir. 1991).

      The informer’s privilege “is in reality the Government’s privilege to

withhold from disclosure the identity of” government informants. Roviaro v.

United States, 353 U.S. 53, 59, 77 S.Ct. 623, 627 (1957). That privilege is not

absolute, and “in determining when the government’s privilege must give way to a

defendant’s right to prepare his defense, a court must engage in a balancing test,

                                          26
taking into account the particular circumstances of each case, the crime charged,

possible defenses, and the potential significance of the informant’s testimony.”

United States v. Gutierrez, 931 F.2d 1482, 1490 (11th Cir. 1991). If disclosure is

“relevant and helpful to the defense of an accused, or is essential to a fair

determination of a cause, the privilege must give way.” Roviaro, 353 U.S. at 61,

77 S.Ct. at 628. As Wong concedes, we review a district court’s refusal to order

disclosure of information relating to a confidential informant only for an abuse of

discretion. United States v. Parikh, 858 F.2d 688, 696 (11th Cir. 1988).

      A defendant may succeed in overcoming the government’s assertion of the

informer’s privilege “if he can prove that the informant’s probable testimony

would bear a direct relationship on the defendant’s asserted defense.” McDonald,

935 F.2d at 1217. At trial, Wong asserted the defense of entrapment. Gonzalez

was in a “unique position to affirm or deny” Wong’s allegations that he was

entrapped. Id. (citations and quotation marks omitted).

      Still, Wong’s informer’s privilege contention fails. A criminal defendant

challenging his conviction on the ground that the district court erred by refusing to

order disclosure relating to a confidential informant must demonstrate that he

suffered prejudice due to that error. See id. at 1217–18. Wong did not suffer

prejudice in any way. He knew all that he was entitled to know, and before the


                                           27
trial was over he knew all there was to know.

      The government made Gonzalez available for Wong to call him as a witness.

Wong did so, and on the stand Gonzalez divulged a mass of information calling

into question his own credibility. Gonzalez’s testimony included a detailed

discussion of, among other things, his own extensive criminal history, his lengthy

career as a government informant, the large sums of money he had been paid for

that work, and the fact that he had received early release from prison in exchange

for it. He admitted that his work as an informant was essentially his sole source of

income and that if no one was arrested as a result of his efforts, he did not get paid.

In short, Gonzalez gave Wong the impeachment evidence he was seeking.

      While testifying, Gonzalez also discussed his previous efforts to make a case

against Wong in late 2007 and early 2008. Wong was given a full opportunity to

ask Gonzalez under oath about that matter and any other communications between

Gonzalez and the government. In light of Gonzalez’s extensive testimony

concerning the very matters that were the subjects of Wong’s disclosure requests,

Wong has failed to demonstrate how the district court’s refusal to order the

government to disclose additional information related to the informant prejudiced

in any way his examination of Gonzalez or his presentation of his entrapment

defense. See id. at 1218.


                                           28
       To the extent Wong argues that the government failed to produce Gonzalez,

or to disclose information concerning him, in time for Wong to further investigate

him before trial, Wong waived any objection he might have had as to the

timeliness of the government’s actions by failing to raise an objection or request a

continuance following Gonzalez’s testimony. See id. The absence of a request for

a continuance is especially glaring in light of the district court’s indication that it

might be willing to grant one if Wong felt that he had not been able to adequately

investigate Gonzalez. More importantly, Wong has not demonstrated that he was

in any way prejudiced by the government’s failure to disclose any additional

information about Gonzalez earlier than it did. See id. The record indicates, if

anything, that Wong was not prejudiced at all by the timing of the disclosure.

There was no abuse of discretion in any of the district court’s rulings regarding the

information about Gonzalez.

                                            B.

       Wong’s second issue or contention involving Gonzalez, made by way of

adopting an argument from De Armas’ brief, is that the district court restricted the

scope of his examination of Gonzalez as an adverse witness in violation of his

rights under the Confrontation Clause of the Sixth Amendment. The theory of this

contention is that Wong should not have been forced to confront Gonzalez without


                                            29
the information requested in Wong’s Motion to Compel Discovery About

Cooperating Witness.

      The Confrontation Clause provides that “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to be confronted with the witnesses against him.”

U.S. Const. amend. VI. “The main and essential purpose of confrontation is to

secure for the defendant the opportunity of cross-examination.” United States v.

Baptista-Rodriguez, 17 F.3d 1354, 1366 (11th Cir. 1994) (alterations omitted)

(quoting Delaware v. Van Arsdall, 475 U.S. 673, 678, 106 S.Ct. 1431, 1435

(1986)). “The [S]ixth [A]mendment right to cross-examination is not strictly

limited to the confrontation of witnesses called by the state; it also extends to

defense witnesses who testify adversely to the defendant.” Wasko v. Singletary,

966 F.2d 1377, 1381 (11th Cir. 1992).

      In Pennsylvania v. Ritchie, 480 U.S. 39, 107 S.Ct. 989 (1987), a plurality of

the Supreme Court rejected an argument similar to the one Wong makes here. The

Ritchie plurality wrote:

      The opinions of this Court show that the right to confrontation is a trial
      right, designed to prevent improper restrictions on the types of
      questions that defense counsel may ask during cross-examination. The
      ability to question adverse witnesses, however, does not include the
      power to require the pretrial disclosure of any and all information that
      might be useful in contradicting unfavorable testimony. Normally the
      right to confront one's accusers is satisfied if defense counsel receives

                                           30
      wide latitude at trial to question witnesses. In short, the Confrontation
      Clause only guarantees an opportunity for effective cross-examination,
      not cross-examination that is effective in whatever way, and to
      whatever extent, the defense might wish.


Id. at 52, 107 S.Ct. at 999 (citations, emphasis, quotation marks, and footnote

omitted). The Ritchie plurality closed that portion of its opinion by concluding

that there had been no violation of the Confrontation Clause, despite the trial

court’s refusal to order disclosure of the requested information, “[b]ecause defense

counsel was able to cross-examine all of the trial witnesses fully.” Id. at 54, 107

S.Ct. at 1000. Likewise, because the district court placed no limits on Wong’s

examination of Gonzalez, there was no Confrontation Clause violation.

      Even if a district court’s refusal to order the disclosure of information about

a witness could be characterized as a limitation on the scope of cross-examination

of that witness, Wong’s argument would still fail. A defendant does not enjoy an

unlimited right to engage in cross-examination, and “[o]nce there is sufficient

cross-examination to satisfy the Sixth Amendment’s Confrontation Clause, further

questioning is within the district court’s discretion.” United States v. Garcia, 13

F.3d 1464, 1468 (11th Cir. 1994). “The Confrontation Clause is satisfied ‘when

the defense is given a full and fair opportunity to probe and expose . . . infirmities

through cross-examination, thereby calling to the attention of the factfinder the



                                           31
reasons for giving scant weight to the witness’ testimony.’” Dorsey v. Chapman,

262 F.3d 1181, 1188 (11th Cir. 2001) (quoting Delaware v. Fensterer, 474 U.S. 15,

22, 106 S.Ct. 292, 295 (1985)). In other words, “[t]he sixth amendment

confrontation clause is satisfied where sufficient information is elicited from the

witness from which the jury can adequately gauge the witnesses’ credibility.”

United States v. Burke, 738 F.2d 1225, 1227 (11th Cir. 1984). During his time on

the stand, Gonzalez revealed more than enough information to allow the jury to

gauge his credibility. There was no error.

                                          V.

      As part of its case in chief, the government played audio and video tapes of

various recorded conversations. Because those conversations were primarily in

Spanish, the government also introduced into evidence transcripts containing

translations of them. One half of each page of the transcripts reproduced the

transcribed conversation verbatim in Spanish, and the other half contained an

English translation. Drafts of the transcripts, including the English translations,

were produced by transcribers working for the Taskforce. After the transcribers

produced those drafts, Agent Checo, a life-long Spanish speaker, listened to the

recorded conversations and made corrections to every draft transcript. Agent

Checo had the final word on the content of the transcripts, including the English


                                          32
translations.

      Again adopting an argument from De Armas’ initial brief, Wong contends

that his Sixth Amendment Confrontation Clause rights were violated because the

transcribers who produced the original drafts of the transcripts did not testify

during the trial and were therefore not subject to cross-examination.

      Because this issue was not raised in the district court, we review it only for

plain error. United States v. Ternus, 598 F.3d 1251, 1254 (11th Cir. 2010).        A

defendant seeking to establish plain error “must show there is (1) error, (2) that is

plain, and (3) that affects substantial rights.” United States v. Moriarty, 429 F.3d

1012, 1019 (11th Cir. 2005). If the defendant meets all three of those

requirements, “we may exercise our discretion to recognize a forfeited error, but

only if the error ‘seriously affects the fairness, integrity or public reputation of

judicial proceedings.’” Id. (quoting United States v. Olano, 507 U.S. 725, 732, 113

S.Ct. 1770, 1776 (1993)).

      A defendant’s right under the Sixth Amendment “to be confronted with the

witnesses against him,” U.S. Const. amend. VI, is violated by the introduction of

out-of-court testimonial statements of a witness who does not appear at trial unless

the witness is unavailable and the defendant had a prior opportunity to cross-

examine her. Crawford v. Washington, 541 U.S. 36, 68, 124 S.Ct. 1354, 1374

                                            33
(2004). In Melendez-Diaz v. Massachusetts, __U.S.__, 129 S.Ct. 2527 (2009), the

Court held that affidavits reporting the results of forensic tests fell into the “core

class of testimonial statements” covered by the Confrontation Clause, rendering the

analysts who created them witnesses against the defendant with whom the

defendant had a right to be confronted. Id. at 2532. Wong argues that the

transcripts at issue in this appeal are similar to the substance identification

affidavits in Melendez-Diaz, and that the transcribers who created the original

drafts are therefore witnesses against him with whom he had a right to be

confronted.

      Even assuming that the transcripts fall into the “core class of testimonial

statements” under Crawford and Melendez-Diaz, Wong’s argument fails because

he has not shown error. See Moriarty, 429 F.3d at 1019. Agent Checo, who

reviewed the recordings himself, had the ultimate say over the content of the

transcripts, making him the final translator. He is thus the witness against Wong

for Confrontation Clause purposes. Agent Checo testified that the transcripts

“fairly and accurately depict the events and conversations that took place in this

case.” Moreover, he was subjected to an extensive cross-examination spanning

more than 170 pages of transcript. Wong was “confronted with the witness[]

against him,” U.S. Const. amend. VI, and the Confrontation Clause requires no


                                            34
more. Therefore, Wong’s rights under Confrontation Clause were not violated by

the fact that transcribers who produced the raw drafts from which Checo produced

the final transcripts did not testify. Cf. Melendez-Diaz, __U.S.__, 129 S.Ct. at

2532 n.1 (“[W]e do not hold, and it is not the case, that anyone whose testimony

may be relevant in establishing the chain of custody, authenticity of the sample, or

accuracy of the testing device, must appear in person as part of the prosecution’s

case.”).

      Even if the government’s failure to call the original transcribers constituted

error, it was not plain. See Moriarty, 429 F.3d at 1019. “An error is plain if it is

obvious and clear under current law.” United States v. Eckhardt, 466 F.3d 938,

948 (11th Cir. 2006); see also Puckett v. United States, __U.S.__, 129 S.Ct. 1423,

1429 (2009) (In order to qualify as plain error, “the legal error must be clear or

obvious, rather than subject to reasonable dispute.”). Wong cites no caselaw

supporting his position that his rights under the Confrontation Clause were violated

by the fact that the transcribers who produced the original drafts did not appear

along with the person who was responsible for the final transcript. The Supreme

Court has not addressed the issue, and neither have we. In fact, it does not appear

that any of our sister circuits have resolved the issue either, although one of them

has held that no violation of the Confrontation Clause occurred in a similar


                                          35
situation involving lab technicians. See United States v. Turner, 591 F.3d 928,

933–34 (7th Cir. 2010). Given the lack of precedent directly resolving Wong’s

argument on this point in his favor, we conclude that, even if the absence of

testimony from the initial transcribers constituted error, that error was not plain.

See United States v. Humphrey, 164 F.3d 585, 588 (11th Cir. 1999).

      Finally, even if Wong has shown error that is plain, he has not demonstrated

that his substantial rights were affected. See Moriarty, 429 F.3d at 1019. In order

to show that his substantial rights were affected, a defendant must show that the

error was prejudicial, in that there exists “a reasonable probability that the error

affected the outcome of the trial.” United States v. Marcus, No. 08-1341, 2010

WL 2025203, at *3 (U.S. May 24, 2010). Wong has made no such showing. He

has failed to explain how cross-examining the translators who compiled the drafts

that were corrected and ultimately verified by Agent Checo could possibly have

changed the outcome of the trial. We doubt that he could make such a showing,

given that Agent Checo made the ultimate decisions concerning the content of the

transcripts and was subject to extensive cross-examination. Moreover, Wong has

pointed us to no evidence that the transcripts were inaccurate, and indeed may well

have waived the opportunity to challenge the accuracy of the transcripts by failing

to follow the procedures we have established for making such a challenge. See


                                           36
United States v. Le, 256 F.3d 1229, 1238 (11th Cir. 2001); United States v. Cruz,

765 F.2d 1020, 1023 (11th Cir. 1985). In any event, we need not rely on waiver

here, because Wong has failed to satisfy the first three necessary preconditions for

relief under plain error review. See Moriarty, 429 F.3d at 1019.

                                         VI.

       Sardinas and Wong challenge their sentences. In reviewing a district court’s

sentencing determination, we review the factual findings that underlie the sentence

only for clear error. United States v. Docampo, 573 F.3d 1091, 1096 (11th Cir.

2009). We review de novo the application of the Sentencing Guidelines to those

facts. Id.

       Both Wong and Sardinas argue that the government engaged in

impermissible sentencing factor manipulation. In considering a claim of

sentencing factor manipulation, we must ask “whether the manipulation inherent in

a sting operation, even if insufficiently oppressive to support an entrapment

defense, or due process claim, must sometimes be filtered out of the sentencing

calculus.” United States v. Sanchez, 138 F.3d 1410, 1414 (11th Cir. 1998)

(citation, emphasis, and quotation marks omitted). Our focus in evaluating a claim

of sentencing factor manipulation is on the government’s conduct. Id.

       In order to show that the government’s conduct is “sufficiently



                                          37
reprehensible” to support a claim of sentencing factor manipulation, the defendant

must show that the government engaged in “extraordinary misconduct.” United

States v. Ciszkowski, 492 F.3d 1264, 1271 (11th Cir. 2007). That is a high bar. In

fact, the bar is so high that “[w]e have not yet recognized a defense of sentencing

factor manipulation or permitted its application to a defendant’s sentence.”

Docampo, 573 F.3d at 1097–98. Even if a sentence can be reduced based on

sentencing factor manipulation, neither Wong nor Sardinas has made the showing

of “extraordinary governmental misconduct” that we have suggested might warrant

the application of the defense. See id. at 1098.

                                           A.

        Sardinas was convicted on all seven counts contained in the indictment and

sentenced to a total of 50 years imprisonment. He asks us to vacate the 30-year

sentence of imprisonment imposed on him for his conviction on Count 5, which

charged him with carrying and possessing a firearm during and in relation to a

crime of violence and a drug trafficking crime, in violation of 18 U.S.C. §§

924(c)(1)(A), (c)(1)(B)(i–ii), and 2. Section 924(c)(1) provides in pertinent part

that:

        any person who, during and in relation to any crime of violence or
        drug trafficking crime . . . uses or carries a firearm, or who, in
        furtherance of any such crime, possesses a firearm . . . [shall be
        sentenced to a term of imprisonment of not less than thirty years] if

                                           38
      the firearm involved . . . is equipped with a firearm silencer or firearm
      muffler . . . .

18 U.S.C. § 924(c)(1)(A), (B)(ii).

      Sardinas argues that there is “no evidence that he ever contemplated the use

of a rifle and silencer or any other weapon to accomplish the theft of the drugs.”

That argument is contradicted by his post-arrest statement in which Sardinas

admitted that he brought firearms in a blue bag to El Tropico in order to commit

the armed robbery.

      Sardinas asserts that the government provided him with the gym bag

containing the shortened rifle and silencers. Even if it did, that fact alone would

not be enough to establish sentencing factor manipulation. See Ciszkowski, 492

F.3d at 1271 (“The fact that law enforcement may provide drugs or guns essential

to a willing and predisposed offender does not necessarily constitute

misconduct.”). But Sardinas goes beyond that and asserts that the government

arranged for the short-barreled rifle and silencers to be placed inside the gym bag

without his knowledge. He emphasizes that the record contains no evidence that

he actually looked inside the gym bag. The absence of evidence does not help him,

however, because it is his burden to establish sentencing factor manipulation.

Because Sardinas has not shown that the rifle and silencers were put into the bag at

the behest of the government and without his knowledge, he has not established the

                                          39
“sufficiently reprehensible” and “extraordinary misconduct” that we have theorized

would support a claim of sentencing factor manipulation. See id.

                                          B.

      Wong, like Sardinas, contends that the government engaged in

impermissible sentencing factor manipulation. Wong was found guilty on all

seven counts and sentenced to fifty years imprisonment. His fifty-year sentence

was the result of three statutory mandatory minimums: two concurrent twenty-

year sentences for conspiring and attempting to possess with intent to distribute

five or more kilograms of cocaine, see 21 U.S.C. § 841(b)(1)(A); and a thirty-year

one, to run consecutively to his other terms of imprisonment, for carrying and

possessing a firearm during and in relation to a crime of violence or a drug

trafficking crime. See 18 U.S.C. § 924(c)(1)(B)(ii).

      Wong’s position is that the district court could and should have refused to

apply the statutory mandatory minimum sentences because the government

engaged in improper sentencing factor manipulation. He asserts that the district

court found improper sentencing factor manipulation but believed it could do

nothing to remedy it. Wong quotes this statement of the district court at his

sentencing: “If I had discretion [to refuse to impose the mandatory minimum

sentences], I would exercise it, but I do not have discretion.” Our reading of that



                                          40
statement in context convinces us that the court was stating that the facts of the

case did not show sentencing factor manipulation, not that it existed but could not

be remedied. The district court found that the government did not engage in

impermissible sentencing factor manipulation. That finding was not tainted by any

clearly erroneous fact findings or by any misunderstanding of the law.

      Wong insists that the government engaged in sentencing factor manipulation

by encouraging him to secure a gun and other people to participate in the planned

robbery. According to Wong, the government encouraged him to do those things

by constructing the scenario so that he would believe there were formidable armed

guards at the stash house and would think he needed weapons and help in carrying

out the armed robbery. The government agents who testified at trial stated that

they included elements of danger in the fictitious scenario in order to make the

story realistic and believable. Sting operations must be believable to be effective,

and, as we have explained, “[g]overnment-created reverse sting operations are

recognized and useful methods of law enforcement investigation.” Ciszkowski,

492 F.3d at 1271.

      As early as his second meeting with Sardinas, Gonzalez, and Agent Checo,

Wong said, “I have the group already.” He clearly did not require much, if any,

encouragement. When meeting with Gonzalez and Checo the day before the



                                          41
robbery, Wong was asked if he had everything he needed to commit the robbery,

including firearms, and he responded affirmatively.

      Wong has never disputed that he, and not the government, obtained the

additional people to participate in the robbery. Nor has he ever accused the

government of providing the firearm that resulted in his thirty-year mandatory

minimum consecutive sentence. All he accuses the government of is constructing

a fictional scenario involving some danger and encouraging him to obtain

additional conspirators and a firearm for use in the robbery. We have rejected a

sentencing factor manipulation argument where the government selected an age for

a fictional victim in a sting operation, resulting in a guideline enhancement.

United States v. Bohannon, 476 F.3d 1246, 1252 (11th Cir. 2007). We have also

rejected a claim of sentencing factor manipulation where the government provided

the defendant with a firearm that was, unbeknownst to the defendant, equipped

with a silencer for use in a murder for hire. Ciszkowski, 492 F.3d at 1266, 1271.

In light of Bohannon, Ciszkowski, and similar cases, Wong has fallen far short of

demonstrating the type of “sufficiently reprehensible,” “extraordinary” misconduct

that we have from time to time suggested might support a finding of sentencing

factor manipulation. Id. at 1271.




                                          42
                                         VII.

      Wong was convicted on Count 3 for conspiracy to possess with intent to

distribute five or more kilograms of cocaine, in violation of 21 U.S.C. §§ 846 and

841(a)(1) & (b)(1)(A)(ii), and on Count 4 for attempted possession with intent to

distribute five or more kilograms of cocaine, in violation of 21 U.S.C. §§ 846,

841(a)(1) & (b)(1)(A)(ii), and 18 U.S.C. § 2. Because those convictions involved

more than five kilograms of cocaine and because the government filed an

information notifying Wong of a prior felony narcotics conviction, they resulted in

the imposition of concurrent statutory mandatory minimum sentences of twenty

years imprisonment. See 21 U.S.C. § 841(b)(1)(A) (“If any person commits such a

violation after a prior conviction for a felony drug offense has become final, such

person shall be sentenced to a term of imprisonment which may not be less than 20

years . . . .”); id. § 851(a). Wong argues that those twenty-year sentences are

constitutionally disproportionate.

      We review de novo Wong’s constitutional challenge to his sentence. United

States v. Lyons, 403 F.3d 1248, 1250 (11th Cir. 2005). The Supreme Court has

“recognized ‘that the Cruel and Unusual Punishments Clause encompasses a

narrow proportionality principle’ that applies to non-capital sentences.” United

States v. Farley, ___ F.3d ___, No. 08-15882, 2010 WL 2179617, at *40 (11th Cir.



                                          43
June 2, 2010) (quoting Harmelin v. Michigan, 501 U.S. 957, 997, 111 S.Ct. 2680,

2702–03 (1991) (plurality opinion)). When addressing an Eighth Amendment

proportionality challenge:

      a court must make a threshold determination that the sentence
      imposed is grossly disproportionate to the offense committed. The
      defendant has the burden of making that showing. If the sentence is
      grossly disproportionate, the court must then consider the sentences
      imposed on others convicted in the same jurisdiction and the
      sentences imposed for commission of the same crime in other
      jurisdictions.

United States v. Johnson, 451 F.3d 1239, 1243 (11th Cir. 2006) (citations and

quotation marks omitted).

      In evaluating the proportionality of Wong’s sentence, we look to Harmelin

v. Michigan, 501 U.S. 957, 111 S.Ct. 2680 (1991), which is right on point. In

Harmelin the defendant was sentenced to life imprisonment without parole, “the

second most severe penalty permitted by law,” for possessing 672 grams of

cocaine. Id. at 1001, 111 S.Ct. at 2705 (plurality opinion). Wong’s offenses were

more serious than the one committed by Harmelin: Wong was convicted of

conspiring and attempting to possess with intent to distribute five or more

kilograms of cocaine (5,000 grams), more than seven times as much cocaine as

Harmelin was convicted of possessing (672 grams). The amount of drugs in the

Harmelin case “threatened to cause grave harm to society.” Id. at 1002, 111 S.Ct. at



                                         44
2706 (plurality opinion). There were more drugs involved and thus a greater threat

of harm to society here.2 And Harmelin had no prior felony convictions, while

Wong had several prior convictions, at least two of which involved controlled

substances.

       Not only was Wong convicted of crimes more serious than the one in

Harmelin, but he received a less severe sentence than Harmelin did. “[I]t

necessarily follows that a sentence [of twenty years] is not grossly disproportionate

to [Wong’s] crime.” See Farley, ___F.3d___, 2010 WL 2179617, at *44. “As a

result, comparison of the [twenty-year] sentence to the sentences authorized or

required under other statutes in this or another jurisdiction is not appropriate.” Id.

The concurrent twenty-year sentences imposed on Wong for his convictions on

Counts 3 and 4 do not violate the Eighth Amendment.

                                              VIII.

       De Armas’ conviction is REVERSED. The convictions of Socorro and

Wong are AFFIRMED. The sentences of Wong and Sardinas are also

AFFIRMED.




       2
        The fact that Wong was caught in a sting operation makes no difference. See Farley,
___ F.3d ___, 2010 WL 2179617, at *44 (explaining that “[i]n judging the seriousness of the
crime,” we “look[] at the harm caused by the type of crime at issue in [the] case,” not the harm
the defendant actually succeeded in inflicting).

                                                45